Citation Nr: 0409911	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection for 
fibromyalgia and osteoarthritis, claimed as aching joints, and if 
so, whether service connection for aching joints is warranted.

2.  Entitlement to a compensable disability rating for residuals 
of rheumatic fever.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to November 
1947.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied service connection for fibromyalgia and 
osteoarthritis, and continued a noncompensable disability rating 
for residuals of rheumatic fever.

In the May 2001 rating decision, the RO implicitly determined that 
new and material evidence had been submitted and reopened the 
claim for service connection for aching joints.  The RO 
adjudicated the issue of entitlement to service connection for 
fibromyalgia and osteoarthritis, claimed as aching joints.  Even 
though the RO reopened claim for service connection for aching 
joints, the Board still must initially determine whether new and 
material evidence has been submitted regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the first 
instance because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board or 
the RO).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to consider 
the merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  Thus, the Board will first determine whether new 
and material evidence has been submitted.  If new and material 
evidence has been received, the Board will reopen the claim and 
consider entitlement to service connection for aching joints on 
the merits. 

The veteran testified before the undersigned Veterans Law Judge 
sitting at the RO in July 2003.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the RO.  

2.  In an August 1998 rating decision, the RO denied entitlement 
to service connection for aching joints.

3.  The evidence added to the record since the August 1998 rating 
decision is new, and when considered by itself or in connection 
with evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the claim of 
service connection for aching joints.

4.  The veteran's fibromyalgia and osteoarthritis were first 
demonstrated many years after service and are not related to any 
disease or injury during his period of service.

5.  On July 8, 2003, prior to the promulgation of a decision in 
the appeal, the veteran withdraw his appeal as to the issue of 
entitlement to a compensable disability rating for residuals of 
rheumatic fever.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the August 1998 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for aching joints is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2003).   

2.  Fibromyalgia and osteoarthritis were not incurred in or 
aggravated by active service, and may not be so presumed.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).

3.   The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and Pub. L. 
No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5102, 5103(b)), redefined VA's duty to 
assist a veteran in the development of a claim.  

The Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim.  The veteran's service medical 
records are associated with the claims folder.  The veteran has 
submitted treatment records, and there are no outstanding records 
that could be relevant to the appeal for service connection for 
fibromyalgia and osteoarthritis.  The veteran was afforded a VA 
examination in February 2001. 

The VCAA requires VA to notify claimants of the evidence needed to 
substantiate their claims, of what evidence they are responsible 
for obtaining, and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In a letter dated in January 2001, the RO notified the veteran of 
the evidence needed to substantiate his claim for service 
connection, and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the veteran 
needed to submit and what the VA would try to obtain.  The letter 
also notified the veteran of the evidence needed to substantiate 
entitlement to service connection.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The Court expressed the view that a 
VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17.

In the January 2001 letter, the RO specifically informed the 
veteran of the evidence he needed to submit.  The RO specifically 
requested evidence of a current disability and medical evidence 
that the disability (ies) were incurred in or aggravated by 
service.  Also, through the January 2001 letter and the SOC, VA 
complied with the statutory and regulatory requirements as set 
forth in the Court's Pelegrini decision because it informed the 
veteran (1) of what evidence, if any, was necessary to 
substantiate his claim, and it (2) indicated what portion of that 
evidence the veteran was responsible for sending to VA, and (3) 
which portion VA would attempt to obtain on behalf of the veteran, 
in compliance with the guidance set forth by the Court in 
Quartuccio.  Moreover, in compliance with the fourth notice 
requirement identified by the Court in Pelegrini, the RO requested 
that the veteran provide any evidence in his possession that 
pertains to the claim, "or something to the effect that the 
claimant should give us everything you've got pertaining to your 
claim."  The notice also satisfied the Pelegrini requirement that 
it be given prior to initial adjudication.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Legal Analysis

I.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for fibromyalgia and 
osteoarthritis, claimed as aching joints


Rating actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002).  The governing regulations provide 
that an appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been furnished, 
a timely filed substantive appeal.  38 C.F.R. § 20.200 (2003).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2003).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

In an August 1998 rating decision, the RO denied the veteran's 
claim for service connection for aching joints on the basis that 
the evidence failed to establish any relationship between aching 
joints and rheumatic fever, therefore it was not a well-grounded 
claim.  The veteran was notified of this decision.  The veteran 
failed to file a timely appeal, making the rating decision final.

The evidence of record at the time of the August 1998 rating 
decision included the veteran's service medical records, treatment 
records from Eastridge Clinic dated from December 1994 to January 
1996, treatment records from The Cleveland Clinic Foundation dated 
in May 1993, and VA treatment records dated in January 1998.

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

The evidence submitted since the August 1998 rating decision 
includes VA treatment records dated from July to October 2000, a 
VA examination dated in February 2001, a statement from the 
veteran dated in February 2001, VA treatment records dated from 
May 2002 to August 2002, a statement from the veteran dated in May 
2003, and a hearing transcript.

The Board finds that this evidence is new because it was not 
previously of record, and is material because it bears directly 
and substantially upon a fact that was not established at the time 
of the 1998 decision.  The evidence of record at the time of the 
1998 decision failed to establish a relationship between the 
veteran's aching joints and his in-service rheumatic fever.  As 
noted above, the reason for the denial of the initial claim for 
service connection was that the failure to establish that 
relationship rendered the claim not well-grounded.  For the 
purpose of establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus, supra.  New evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge, supra.

Thus, this evidence is new and material and the claim is reopened.  
The Board does not find any denial of due process to consider the 
question of service connection for fibromyalgia and osteoarthritis 
on a de novo basis, in as much as, the RO has already considered 
it is this manner and informed the veteran of it.  Also, the 
veteran and his representative have had an opportunity to argue 
this point.  

II.  Entitlement to service connection for fibromyalgia and 
osteoarthritis, claimed as aching joints, secondary to rheumatic 
fever

Establishing direct service connection for a disability requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. § 1131 (West 2000); 
38 C.F.R. § 3.303 (2003); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When aggravation of a nonservice-connected condition is the result 
of a service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  Thus, a 
claim for VA benefits will be granted unless a preponderance of 
the evidence of record weighs against it.  38 U.S.C.A. § 5107(b) 
(2003). 

The veteran had active service from January 1946 to November 1947.  
He contracted rheumatic fever in February 1946.  He was 
hospitalized until June 1946.  Shortly after release from the 
hospital, the veteran was readmitted for rheumatic fever.  He was 
discharged from the hospital in January 1947.  The veteran was 
again readmitted to the hospital in February 1947 for rheumatic 
pneumonia and mononucleosis.  

The veteran contends that his fibromyalgia and osteoarthritis are 
related to his in-service rheumatic fever. 

The veteran submitted a treatment record from a VA psychiatrist 
dated in September 2000.  The psychiatrist indicated that it is as 
likely as not that the veteran's joint pains are related to his 
service-connected rheumatic heart disease because of the 
statistically speaking high likelihood of such.  

The veteran was afforded an examination by a VA rheumatologist in 
October 2000.  The examiner diagnosed fibromyalgia and widespread 
osteoarthritis, most likely familial.  She stated that there are 
no reports of rheumatic fever leading to chronic joint disease, 
and if it did, it would be expected that it would be an 
inflammatory arthritis.  She determined that the veteran's 
fibromyalgia is most likely related to his self-reported history 
of poor sleep.  She also noted that he has a history of 
depression.  

The veteran had a VA examination in February 2002.  It was noted 
that he had an episode of rheumatic fever in 1946 with two 
relapses shortly thereafter.  The examiner diagnosed generalized 
fibromyalgia and status post rheumatic fever 1946 associated with 
generalized myalgia and tachycardia without history of recurrent 
inflammatory arthritis but rather progressive generalized 
osteoarthritis with replacement of the right hip in 1999 and 
contemplated placement of the left hip in the near future.  The 
examiner noted that the degenerative joint disease currently 
affects primarily the veteran's neck, shoulders, proximal 
interphalangeal joints, hips, knees, and one episode of left foot 
pain.  An addendum on the medical report refers to the 
consultation with the rheumatologist in October 2000, which 
suggested that the veteran has a diagnosis of progressive familial 
degenerative joint disease and does not have a history compatible 
with the inflammatory arthritis expected rheumatic fever 
recurrences.

The Board finds that the VA examination and rheumatology report 
that determined that the veteran's fibromyalgia and osteoarthritis 
are not residuals of rheumatic fever are more probative than the 
VA psychiatric record that attributed the veteran's joint pains to 
rheumatic heart disease.  In general, the VA rheumatologist based 
her determination on a knowledge of the field of rheumatology and 
the type of arthritis the veteran has.  She determined that the 
veteran's osteoarthritis was most likely familial, and noted that 
it was not an inflammatory arthritis, the kind that would be 
expected from rheumatic fever.  She also attributed the veteran's 
fibromyalgia to his own report of poor sleep.  The Board notes 
that the practitioner who opined that it was as likely as not that 
the veteran's joint pains are related to his service-connected 
rheumatic heart disease was a psychiatrist, as opposed to 
rheumatologist, and made the statement in a psychiatric report.  

The veteran's assertions that his aching joints were caused by his 
service-connected rheumatic fever are insufficient to establish a 
nexus.  As a layperson without medical expertise or training, he 
is not competent to render an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Thus, the 
veteran's statements concerning the etiology of his fibromyalgia 
and osteoarthritis are of no probative value.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service connection for 
fibromyalgia and osteoarthritis.  Hence, there is not an 
approximate balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA; see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001).  Accordingly, the 
appeal is denied. 

III.  Entitlement to a compensable disability rating for residuals 
of rheumatic fever

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the determination 
being appealed.  An appeal may be withdrawn in writing at any time 
before the Board promulgates a decision, or on the record at a 
hearing.  38 C.F.R. §§ 20.202, 20.204 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2003).  At the July 2003 hearing, the veteran 
withdrew the issue of entitlement to a compensable disability 
rating for residuals of rheumatic fever from consideration.  The 
veteran has withdrawn his current appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been received to reopen the claim 
for service connection for fibromyalgia and osteoarthritis, 
claimed as aching joints.  To this extent, the appeal is granted.

Service connection for aching joints is denied.

The appeal, with regard to the issue of entitlement to a 
compensable disability rating for residuals of rheumatic fever, is 
dismissed.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



